DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7, 10-12 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s argument: Applicant argued reference doesn’t teach the second radio base station includes a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station.

Examiner’s Response: Examiner respectfully disagree. Sharma teaches the second radio base station includes a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration”)[ since the modification required message contain bearer context includes  bearer type change for SCG to SCG split bearer therefore, it indicates request for the split bearer that uses a radio resource between the terminal  and the second radio base station]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 1,3, 4, 6, 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0120750 A1) in view of Sharma (US 20200275519 A1)
  and further in view of Wang (US 2015/0373759 A1)

Regarding claim 1, Liu teaches  (US 2020/0120750 A1) teaches a radio communication system comprising a core network, a terminal,  a first radio base station (see para 0064 “The dual-connectivity network system includes a master base station, a secondary base station, and a terminal….when the master base station is the eNB, the master base station may be connected to an evolved packet core (EPC) or an NR core network”) included in a master cell group (See para 0067 “the MCG bearer is a bearer whose air interface protocol is only in the master base station for using a transmission resource of the master base station”)[ since MCG bearer is for master base station and MCG is master cell group, therefore it implies master base station is in MCG],  and 
 a second radio base station included in a secondary cell group (see para 0067 “The SCG bearer is a bearer whose air interface protocol is only in the secondary base station for using a transmission resource of the secondary base station”) [ since SCG bearer is for secondary base station and SCG is secondary cell group, therefore it implies secondary base station is in SCG],  wherein
a split bearer is set in the radio communication system,  the split bearer passing  from the core network to the secondary cell group and branching from the second radio base station to the first radio base station (see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”) [ it implies core network sends the downlink data to the secondary base station (PDCP layer or secondary base station) using the SCG split bearer ; sending data from the PDCP layer of secondary base station to the master base station implies branching from the second radio base station to the first radio base station]
data is transmitted to the terminal via the split bearer (see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”)
Liu doesn’t teach the second radio base station includes a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station, and
the first radio base station includes  a notification receiver that receives the bearer configuration notification and processor that set the split bearer based on the bearer configuration notification received by the notification receiver  wherein the notification transmitter transmits the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station; the radio base station includes an instruction transmitter transmits to the second radio base station a bearer configuration instruction, and the second radio base station includes an instruction receiver that receives the bearer configuration instruction , and the notification transmitter transmits to the first radio base station the bearer configuration notification based on the bearer configuration instruction received by the instruction receiver.
Sharma teaches the second radio base station (See para 0137 “The SgNB”; see fig 8 element SgNB” )includes a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration”) , and
the first radio base station (See fig 8 element  “MeNB”) includes 
a notification receiver that receives the bearer configuration notification(See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration”; see fig 8 step 804 SN modification message is being sent from SgNB to MeNB)[ MeNB is receiving the SN modification message from the MeNB], and
 processor that set the split bearer based on the bearer configuration notification received by the notification receiver (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration”; see para 0121 “At step 602, the NW decide to change the bearer type for specific bearer.”)[ the NW decide to change the bearer type for specific bearer, it implies NW is ready to change (set) the bearer type] wherein the notification transmitter transmits the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station. (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration)[ modification required message implies SeNB asking for the modification therefore interpreted as a request of a change of configuration].
the bearer configuration instruction that instructs to configure the split bearer that uses the radio resource between the terminal and the second radio base station (see para 0142 “The MeNB can also sends the SgNB Modification Request message, which contain bearer context related (bearer type change for SCG split to SCG bearer”);
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station. The motivation is to change the bearer (Sharma: See para 0136).
Wang teaches the radio base station includes an instruction transmitter that transmits to the other radio base station a bearer configuration instruction see para 0073 “At operation 601, an MeNB transmits an add SeNB request to an SeNB.”; see para 0060 “The process may include the MeNB transmitting an add/modify SeNB request which includes … configuration information of resources on the MeNB”; see para 0010 “a data bearer from the core network to an MeNB is split into two radio bearers which are respectively established on the MeNB and an SeNB. The MeNB performs data splitting, and transmits data packets assigned to the SeNB via the X2 interface to the SeNB. The UE receives downlink data simultaneously from the radio bearers on the MeNB and the SeNB”)[ adding the SeNB is configuring the split bearer to use radio resource between UE and SeNB] and
the second radio base station includes an instruction receiver that receives the bearer configuration instruction (see para 0073 “At operation 601, an MeNB transmits an add SeNB request to an SeNB.”; In case of SCG bearers or SCG split bearers, data forwarding and the SN Status Transfer may take place after step 5a.”)  , and
the notification transmitter transmits to the first radio base station the bearer configuration notification based on the bearer configuration instruction received by the instruction receiver. (see para 0075 “At operation 602, the SeNB transmits an add SeNB response to the MeNB.”; see para 0060 “The SeNB may transmit to the MeNB a response which includes configuration information of the radio data bearer.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmits the bearer configuration instruction in a procedure for adding the other radio base station in the system of Liu. The motivation is to establish radio resources for radio access bearer. (Wang: see para 0097)


Regarding claim 6, Liu doesn’t teach the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal.
Sharma teaches the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal. (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer)”; see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal in the system of Liu. The motivation is to change the bearer (Sharma: See para 0136)



Regarding claim 3, Liu doesn’t teach wherein the instruction transmitter transmits the bearer configuration instruction in a procedure for adding the other radio base station.
Wang (US 2015/0373759 A1) teaches wherein the instruction transmitter transmits the bearer configuration instruction in a procedure for adding the other radio base station. (see para 0098 “the SeNB transmits an add SeNB response to the MeNB.”; see para 0099 “The response transmitted by the SeNB to the MeNB may include configuration information and an RRC container of a radio bearer”)[ SeNB response message includes configuration information of a radio bearer, where response message is in a procedure to add the SeNB (interpreted to be the other radio base station); transmitting request and response to add the SeNB is interpreted as procedure].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmits the bearer configuration instruction in a procedure for adding the other radio base station in the system of Liu. The motivation is to establish radio resources for radio access bearer. (Wang: see para 0097)


Regarding claim 4, Liu doesn’t teach wherein the instruction transmitter transmits the bearer configuration instruction in a procedure for changing the configuration of the second radio base station.
Sharma teaches wherein the instruction transmitter transmits the bearer configuration instruction in a procedure for adding the configuration of the second radio base station.  See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration)[ modification required message implies SeNB asking for the modification therefore interpreted as a request of a change of configuration].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station. The motivation is to change the bearer (Sharma: See para 0136)


Regarding claims 10, Liu doesn’t teach the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal.
Sharma teaches the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal. (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer)”; see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal in the system of Liu. The motivation is to change the bearer (Sharma: See para 0136)

Regarding claims 11, 12, Liu doesn’t teach the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal.
Sharma teaches the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal. (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer)”; see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the bearer configuration notification indicates whether to use the split bearer that is set only in a section constituted by the core network, the second radio base station, the first radio base station and the terminal in the system of Liu. The motivation is to change the bearer (Sharma: See para 0136)

6.   Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0120750 A1) in view of Sharma (US 20200275519 A1).

Regarding claim 7, Liu teaches a second radio base station in communication with a core network, a first radio base station, and a terminal included in a radio communication system (see para 0064 “The dual-connectivity network system includes a master base station, a secondary base station, and a terminal….when the master base station is the eNB, the master base station may be connected to an evolved packet core (EPC) or an NR core network”), wherein the second radio base station is included in a secondary cell group(see para 0067 “The SCG bearer is a bearer whose air interface protocol is only in the secondary base station for using a transmission resource of the secondary base station”) [ since SCG bearer is for secondary base station and SCG is secondary cell group, therefore it implies secondary base station is in SCG], and the first radio base station is included in a master cell group(See para 0067 “the MCG bearer is a bearer whose air interface protocol is only in the master base station for using a transmission resource of the master base station”)[ since MCG bearer is for master base station and MCG is master cell group, therefore it implies master base station is in MCG],, wherein a split bearer is set in the radio communication system, the split bearer passing from the core network to the secondary cell group and branching from the second radio base station to the first radio base station  (see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”) [ it implies core network sends the downlink data to the secondary base station (PDCP layer or secondary base station) using the SCG split bearer ; sending data from the PDCP layer of secondary base station to the master base station implies branching from the second radio base station to the first radio base station] and wherein data is transmitted to the terminal via the split bearer (see para 0067 “If the SCG split bearer is used, in a downlink direction, a PDCP layer of the secondary base station splits downlink data delivered by the core network and sends split downlink data to the master base station, and the master base station sends the split downlink data to the terminal”). 
Liu doesn’t teach the second radio base station comprising a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station; wherein the notification transmitter transmits the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station.
Sharma teaches the second radio base station comprising a notification transmitter that transmits to the first radio base station a bearer configuration notification that indicates whether to configure the split bearer that uses a radio resource between the terminal  and the second radio base station (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration”) ,
an instruction receiver that receives a bearer configuration instruction that instructs whether to configure the split bearer that uses the radio resource between the terminal and the second radio base station (see para 0142 “The MeNB can also sends the SgNB Modification Request message, which contain bearer context related (bearer type change for SCG split to SCG bearer”);
wherein the notification transmitter transmits the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station. (See para 0137 “The SgNB sends (804) the SgNB (SN) Modification required message including a NR RRC configuration message, which may contain bearer context related (bearer type change for SCG to SCG split bearer), other UE context related information and the new SCG radio resource configuration)[ modification required message implies SeNB asking for the modification therefore interpreted as a request of a change of configuration].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting the bearer configuration notification in a procedure of requesting a change of configuration of the second radio base station. The motivation is to change the bearer (Sharma: See para 0136)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416